DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 16-46 are pending, of which Claims 19-46 are withdrawn because of earlier restriction and election without traverse. Claims 16-18 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18 and elected species are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Arterburn (US 20110190389).
Arterburn teaches compound of formula:

    PNG
    media_image1.png
    173
    448
    media_image1.png
    Greyscale
 analog, derivative or pharmaceutically acceptable salts thereof and a composition comprising the same with a pharmaceutically acceptable carrier and a method of treating inflammation etc. by administering the compound (abstract, 0024, claims and Figure 16). This anticipate metabolites of DPAn-3, such as elected species 
    PNG
    media_image2.png
    56
    714
    media_image2.png
    Greyscale


which is the metabolite of DPAn-3  as evidenced by the applicant’s remarks 
in the affidavit filed on 03/15/2021:

    PNG
    media_image3.png
    250
    842
    media_image3.png
    Greyscale

Since the cited prior art discloses parent compound, administration of the parent compound is expected to produce metabolites of the claims 16-18. As the metabolite of DPAn-3 was necessarily formed by the process of administration of the cited prior art, the cited prior art inherently anticipates the instant claims 16-18.
﻿In Schering Corporation v. Geneva Pharmaceuticals, Inc., No. 02-1516 (Fed. Cir. Aug. 1, 2003), the Federal Circuit affirmed a district court’s SJ of invalidity of certain claims of U.S. Patent No. 4,659,716 (“the ’716 patent”) as being inherently anticipated. U.S. Patent No. 4,282,233 (“the ‘233 patent“) discloses and claims the antihistamine loratadine, which is the active component of a pharmaceutical that Schering Corporation (“Schering”) markets as CLARITIN™. Schering’s subsequent ’716 patent covers a metabolite of loratadine called descarboethoxyloratadine (“DCL”). Specifically, during the digestion process, the pharmaceutical undergoes a chemical conversion to form a new metabolite compound. Loratadine and its metabolite DCL structurally differ only in that loratadine has a carboethoxy group (-COOEt) on a ring nitrogen, whereas DCL has a hydrogen atom on that ring nitrogen. Unlike conventional antihistamines used at the time Schering launched CLARITIN™, both loratadine and its metabolite DCL are nondrowsy antihistamines. The ‘233 patent issued on August 4, 1981, over one year before the earliest priority date of the ‘716 patent, and, thus, is prior art to the ‘716 patent under 35 U.S.C. § 102(b). While the ‘233 patent discloses and claims loratadine, it does not expressly disclose DCL or refer to metabolites of loratadine. Once the ‘233 patent expired, Geneva Pharmaceuticals, Inc. (“Geneva”) and the numerous other Defendants- Appellees sought to market generic versions of loratadine. In doing so, each Appellee sought regulatory approval and submitted an application to the FDA. After receiving notice of the FDA filings, Schering filed suit for infringement of the ‘716 patent. The parties filed cross motions for SJ on validity issues. The district court construed claims 1 and 3 of the ‘716 patent to cover DCL in all its forms, including “metabolized within the human body” and “synthetically produced in a purified and isolated form.” Applying that construction, the district court found that the ‘233 patent did not expressly disclose DCL. However, the district court found that DCL was necessarily formed as a metabolite by carrying out the process disclosed in the ‘233 patent. Thus, the ‘233 patent inherently anticipated claims 1 and 3 of the ‘716 patent. 
Since the cited prior art reads on all the limitations of the instant claims 16-18, these claims are anticipated. 
Response to Arguments
Applicant’s remarks, affidavit and amendment filed on 03/15/2021, have been fully considered but not found persuasive.
Applicant argument is moot in view of new rejection as set forth above.
 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623